Citation Nr: 0912795	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, based on surgical care in January 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from November 1951 to July 
1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing conducted between the RO 
and the Board at VA Central Office in August 2008, a 
transcript of which is contained in the claims file. 

The Board remanded the case in October 2008 for additional 
development, and it now returns for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
a finding that any additional disability was caused or 
aggravated by, or that it continued beyond natural progress 
as a result of, VA hospital care, medical or surgical 
treatment, or examination associated with VA surgical care in 
January 2004. 

2.  VA did not lack informed consent for that VA care, and no 
additional disability or aggravation of disability arose as 
an event not reasonably foreseeable occurring as a result of 
or by virtue of the VA surgical care in January 2004.  



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for disability caused or aggravated by any 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by VA, as 
associated with surgical care in January 2004, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.154, 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The RO issued VCAA notice in a July 2004 letter, prior to the 
RO's initial adjudication, in November 2004, of the appealed 
claim for disability benefits under 38 U.S.C.A. § 1151.  
While this letter may not have satisfied all notice 
requirements under the VCAA, any deficiency was remedied by 
additional VCAA notice in May 2008, followed by 
readjudication of the claim by an SSOC in January 2009.  
Together, those letters advised of the evidence required to 
substantiate the claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  They also informed him of 
what evidence VA would seek to provide and what evidence he 
was expected to provide.  Also by these letters, the Veteran 
was requested to advise of any additional evidence pertinent 
to his claim.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

In addition to the foregoing harmless-error analysis, the 
Board notes that the decision of the United States Court of 
Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), required more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  In this 
case, to the extent Dingess may be applicable to claims 
pursuant to the provisions of 38 U.S.C.A. § 1151, any failure 
to afford appropriate Dingess-type notice was harmless and 
moot, because the Board herein denies the Veteran's appealed 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, and hence there can be no downstream issues of 
effective date or applicable rating for claimed disabilities.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent service treatment records (STRs) and 
post-service treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
July 2004 and May 2008 VCAA letters requested that the 
Veteran advise of any VA and/or private medical sources of 
evidence pertinent to his claim, and that he provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after 
service, in support of the claim.  Although the Veteran, in 
the course of development of his claim and appeal, submitted 
his own statements and other lay statements, he did not 
inform of any private medical care.  Rather, he said, in his 
October 2005 notice of disagreement, that he received his 
care at the Houston, Texas, VAMC.  Records from that facility 
were obtained and associated with the claims file, as were 
records of the surgical treatment and hospitalization in 
January 2004 (the subject of this 38 U.S.C.A. § 1151 claim). 

There is no indication that pertinent VA records have not 
been obtained.  The Veteran was duly informed of records 
obtained in furtherance of his claims, and thus by 
implication of records not obtained, by the appealed rating 
action and thereafter by an April 2006 SOC and the January 
2009 SSOC.  He was adequately informed of the importance of 
obtaining all relevant records.  Hence, no further notice or 
assistance to him is required to fulfill VA's duty to assist 
the appellant in the development of his claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

To the extent that a VA examination is also required in a 
claim under 38 U.S.C.A. § 1151 (which is not a claim for 
service connection), the Veteran was afforded such an 
examination in November 2008 addressing his claim under 
section 1151, with review of the claims file.  The Board 
finds that the objective clinical findings support the 
reported clinical findings upon that examination, and the 
examination report adequately addressed and clarified the 
medical issues implicated in the claim for purposes of the 
Board's adjudication.  The Board accordingly finds the VA 
examination, and its report to be adequate for the decision 
herein addressing the appealed claim for benefits pursuant to 
the provisions of section 1151.

The Veteran addressed his claim in submitted statements as 
well as in testimony before the undersigned Veterans Law 
Judge at the hearing, also attended by his authorized 
representative.  There is no indication that the Veteran or 
his representative had a further desire to address the claim 
that has not been fulfilled.  

The Appeals Management Center (AMC) satisfactorily completed 
development requested by the Board in its October 2008 
remand, by affording the Veteran the November 2008 VA 
examination and by thereafter readjudicating the appealed 
claim.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Thus, the Board concludes that all required notice has been 
given to the appellant.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

II.  Claim for Benefits under 38 U.S.C.A. § 1151

The Veteran had chronic osteomyelitis affecting the fourth 
and fifth toes of the left foot, secondary to diabetic foot 
ulcers, for which he underwent amputation surgery at a VA 
hospital in January 2004.  He contends, in effect, that he 
did not provide consent, or adequate consent, to spinal 
anesthesia for the procedure, and further contends, in 
effect, that he has increased disability due to the surgery 
and the spinal anesthesia beyond his pre-surgical state and 
otherwise beyond expected outcomes of that procedure.

38 U.S.C.A. § 1151(a) provides in relevant part that 
disability compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service-connected.  As 
pertinent to this case, a qualifying additional disability 
means a disability which was was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished by a 
VA employee or in a VA facility, and the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

The implementing regulation (applicable to section 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361 (2008), which provides that, in order to determine 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to the veteran's 
condition after such care, treatment, or examination has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet specified 
causation requirements.  38 C.F.R. § 3.361(c)(1) (disability 
actually resulted from the VA care); (c)(2) (continuance or 
natural progress of pre-existing condition cannot be due to 
VA care unless caused by failure to timely diagnose); (c)(3) 
(veteran's failure to follow medical instructions vitiates VA 
causation); (d)(1) (VA failed to exercise reasonable degree 
of care or acted without veteran's informed consent), 
(d)(2) (event not reasonably foreseeable caused additional 
disability).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

To allow the Board to adequately address implicated medical 
questions, the Veteran was afforded a VA examination in 
November 2008.  The examiner then reviewed the claims file 
including the records of treatment and evaluation prior to 
the procedure, records of the procedure and associated 
hospital care and treatment, and post-surgical outcomes.  He 
also conducted an examination of the Veteran.  

The Veteran contended at the November 2008 examination that 
he had refused consent for the spinal anesthesia four times, 
but that they made him sign the consent anyway.   However, 
the documentary evidence is decidedly contrary to the 
Veteran's contention regarding consent.  The preoperative 
anesthesia note for the January 2004 surgery informs that the 
risks and benefits of the anesthesia and surgery plan were 
discussed with the Veteran extensively, and that he 
understood and consented to them.  A signed consent is 
associated with the record.  Further, the preoperative 
anesthesia note specifically addressed receipt of informed 
consent for the spinal anesthesia, in avoidance of the 
alternatives of sedative or narcotics, due to the 
unavailability at the time of a monitored bed.  Thus, while 
all options for anesthesia may not have been available for 
the Veteran at the VA facility at the time of the operation, 
he chose voluntarily to go forward with the procedure at that 
time, and provided his informed consent, rather than pursue 
other options or delay in treatment of the chronic 
osteomyelitis in his toes.  As the November 2008 VA examiner 
concluded rather succinctly, upon reviewing this 
evidence,that the Veteran did consent to the procedure.  

The Board finds that the weight of the evidence is contrary 
to the Veteran's contentions of inadequate or coerced 
consent.  Rather, the weight of the evidence is to the effect 
that the his consent was voluntary and fully informed, and 
constituted complete and fully satisfactory consent for the 
surgical procedure with spinal anesthesia in January 2004.  
Accordingly, the Board concludes that benefits under 38 
U.S.C.A. § 1151 based on inadequate consent for the January 
2004 VA anesthesia and surgery is not warranted.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361(d)(1).  

The Veteran alleged in his May 2006 VA Form 9 that he has 
"significant pain all day every day" since the surgery, of 
a type that he did not have prior to the surgery.  At the 
November 2008 examination he further contended that he had 
greater disability now, following the January 2004 surgery, 
and could not walk more than 40 to 50 feet without use of a 
cane, and could not stand in the kitchen to prepare his 
meals.  However, the presence of additional and/or different 
pain following the January 2004 procedure and as a result of 
the procedure is not objectively substantiated.   Rather, the 
November 2008 VA examiner noted that an MRI in May 2001 had 
shown significant facet hypertrophy at L5 with foraminal 
narrowing at L5-S1, worse on the right, as well as 
hypertrophy with narrowing of the L4 nerve root and 
compression of the foramen severely on the right and 
moderately on the left with moderately severe spinal stenosis 
at that level, as well as moderate facet hypertrophy without 
foraminal compression at L3-L4.  The November 2008 examiner 
further noted that upon neurosurgery consultation in July 
2001 the Veteran had complained of progressive leg weakness 
and increasing back pain with walking less than 100 feet.  
Furthermore, upon physical therapy in December 2003 the 
Veteran reported having two walkers and a wheelchair at home 
for his use.  The balance of treatment records prior to the 
January 2004 also support the presence of significant trouble 
with low back or radicular disability.  

The November 2008 VA examiner, having reviewed all the 
evidence, concludes that the Veteran did not have additional 
disability as a result of the January 2004 procedure which 
was not a reasonable and necessary consequence of the 
procedure, with no evidence of negligence on the part of VA 
and "no consequences or injury" due to the spinal 
anesthesia or its administration.  The examiner further noted 
the reasonableness of the choice of spinal anesthesia for the 
January 2004 procedure, based on general anesthesia being 
"very high risk" for the Veteran.  The examiner found that 
the Veteran's residuals of the surgery, including mild 
balance problems as a result of the amputations as well as 
risk of additional ulceration in the future due to abnormal 
weight bearing on the left foot, were known risks and 
consequences of the procedure.

The November 2008 VA examiner documented the Veteran's 
history of significant low back disability and symptomatology 
prior to the January 2004 surgery, and the absence of 
findings of additional disability following the surgery or 
attributable to the surgery.  The November 2008 examiner also 
found no evidence of complications of the surgery or 
unexpected outcomes.  The Board has reviewed the record as a 
whole and finds that the preponderance of the evidence 
comports with and supports the findings and conclusions of 
the January 2008 examiner, to the effect that no outcome of 
the January 2004 procedure complained of by the Veteran is 
shown by the evidence to be an outcome which was the fault of 
VA as associated with the procedure, or an event not 
reasonably foreseeable.  

We have carefully considered the statements and contentions 
of the Veteran, including upon testimony before the 
undersigned in August 2008, and the statements of his friends 
and associates regarding the Veteran's honesty or integrity 
as well as regarding his work or functional capacity as 
related to his January 2004 surgery.  The Board finds that 
the weight of the evidence is contrary to those statements 
and contentions, to the extent that those statements or 
contentions support any increase in severity of disabilities 
of the Veteran or any increase in dysfunction of the Veteran 
as related to the January 2004 surgery, beyond expected risks 
and consequences associated with the procedure.  Where, as 
here, the Veteran's significantly impairing disabilities, 
including particularly those involving degenerative 
conditions of the lumbosacral spine, are medically documented 
prior to the VA procedure and are not shown by objective 
medical evidence to have increased in severity or to have 
been aggravated by the procedure or following the procedure, 
beyond the limited extent of the unfortunate but expected and 
unavoidable outcomes of the necessary amputations which were 
the intent and purpose of the January 2004 procedure (as 
concluded by the November 2008 examiner), there is in essence 
no objective support within the record for the Veteran's 
contentions - of increased severity of disability of the low 
back and decreased functioning generally due to the procedure 
- and the overwhelming weight of the objective evidence is 
against those contentions.   

The Board finds that in this case objective medical evidence, 
and the November 2008 medical opinions based thereon, 
outweigh the opinions of the Veteran and the supporting lay 
statements of his friends and associates.  Complex questions 
of medical disability and medical causation such as those 
presented here, involving usual and anticipated effects of 
surgical procedures and status of orthopedic and neurological 
conditions including of the feet, the spine, and peripheral 
nerves, are in this case beyond the capacity for informed 
opinions of such medical causation or association by these 
laypersons.  Espiritu; cf. Jandreau.  As such, the considered 
opinions of these laypersons cannot reasonably approach the 
probity of, much less outweigh, the informed medical judgment 
of the November 2008 VA examiner, as based on and supported 
by a medical examination and medically informed review of the 
evidentiary record.  

Considering the record as a whole, the Board concludes that 
the competent and probative evidence preponderates against a 
finding that any disability was caused or aggravated by, or 
that it continued beyond natural progress as a result of, the 
VA surgical care in January 2004.  VA did not lack informed 
consent for that VA care, and no disability or aggravation of 
disability was an event not reasonably foreseeable occurring 
as a result of or by virtue of the VA hospital care, medical 
or surgical treatment, or examination associated with the VA 
surgical care in January 2004.  Accordingly, the Board finds 
that the Veteran's claim of entitlement to benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, based on surgical 
care in January 2004, cannot be sustained.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation for any disability under the 
provisions of 38 U.S.C.A. § 1151, based on surgical care in 
January 2004, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


